Detailed Action
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on January 14 and 29, 2021 are being considered by the Examiner. 
Drawing
The drawing filed on November 18, 2020 is accepted by the Examiner. 
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mohammad Babaei Khorzoughi (Thesis, UBC, “Use of Measurement While Drilling Technique for Improved Rock Mass Characterization in Open-Pit Mines,” hereon Khorzoughi). 
In reference to claim 1: Khorzoughi disclose a system for detecting and identifying presence and depth location of intact versus fractured rock zones when an electric drilling machine is drilling a blasthole in an open-pit mine using a tricone rotary bit, (see Khorzoughi, page 1, and page 15, second paragraph) the system comprising: 
a high sampling frequency data acquisition sub-system comprising hardware and firmware allowing the continuous, real-time collection of blasthole drill performance data from drilling machine-based electronic sensors (see Khorzoughi, page 3, first paragraph) while the drilling machine is drilling the blasthole (see Khorzoughi, page 64 and Fig. 3.22, and also MWD); and 
a data analytics sub-system comprising a computing platform and embedded software allowing the processing, storage and transmission of acquired blasthole drill performance data which compensates one or more blastability index values (see Khorzoughi, page 3, second paragraph) for fractures based on the collected blasthole drill performance data in order to identify the presence and depth location of the fractured rock zones (see Khorzoughi, page 15, last paragraph to page 17; and Table 2.1).  
With regard to claim 2: Khorzoughi further disclose that post-processing is applied to the acquired blasthole drill performance data in the data analytics sub-system using a software tool, and wherein results from the software tool are integratable with a blast design software application to select a type and placement of one or more explosive charges for the blasthole (see Khorzoughi, page 121, last paragraph).  
With regard to claim 3: Khorzoughi further disclose that the blast charge pattern is formed of a plurality of blastholes drilled by the drilling machine, including said blasthole, and specifies blast charge positioning in each of the plurality of blastholes (see Khorzoughi, page 121, last paragraph).  
With regard to claim 4: Khorzoughi further disclose that the data analytics sub-system is communicatively connected to the high sampling frequency data acquisition sub-system via a wireless network (see Khorzoughi, Fig. 3.22, and page 64).  
With regard to claim 5: Khorzoughi further disclose that the high sampling frequency data acquisition sub-system offloads the acquired blasthole drill performance data to the data analytics sub-system after a drilling operation for the drilling machine has been determined to have stopped and the blasthole has been completed (see Khorzoughi, pages 64-65).  
With regard to claim 6: Khorzoughi disclose that the high sampling frequency data acquisition sub-system offloads the blasthole drill performance data to the data analytics sub-system as the drilling operation for the drilling machine is being performed (see Khorzoughi, pages 64-67).
Allowance
Claims 7-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 7: the instant claim is allowed because the closest prior art, Khorzoughi fails to anticipate or render obvious "a method” including the steps (or comprising) “…determining, using first processing circuitry, based on the acquired data, whether the electric drilling machine is operating in a drilling mode or a non-drilling mode; responsive to the drilling machine being determined to be operating in the drilling mode, processing, using the first processing circuitry, the acquired data as the drilling machine operates in the drilling mode to drill a blasthole, for offload to second processing circuitry via a network; transforming, using the second processing circuitry, offloaded data from the first processing circuitry into predefined standardized units; processing, using the second processing circuitry, the transformed data, said processing including compensating a plurality of blastability index ("BI") values for fractures based on the transformed data, " in combination with the rest of the claim limitations as claimed and defined by the Applicants. 
In reference to claim 14: the instant claim is directed to “a non-transitory computer-readable storage medium” and includes similar allowable subject matter as claim 7 of the system. 
The remaining claims 8-13 and 15-20 depend on claims 7 and 14 respectively and include further limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Backhaus et al. (U.S. Patent No. 8,616,277) disclose real-time formation pressure test and pressure integrity test. 
Orban (U.S. Patent No. 11,035,219) disclose system and method for drilling weight-on-bit based on distributed inputs. 
Nguyen et al. (U.S. Patent No. 11,299,981) disclose continuous trajectory calculation for directional drilling. 
Li et al. (U.S. PAP 2007/0029112) disclose bi-directional drill string telemetry for measuring and drilling control. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857